DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cofler (US Publication 2015/0298467).
With regards to claim 12, Cofler discloses a method of moving objects along a track during a printing process, the method comprising: 
moving, along a track (10), a first carrying device (Cn-1) configured to carry a first object (“loaded object”; [0078]) into the vicinity of a first processing station (i.e. Size detection station 13) configured to perform a first process ([0079]; FIG. 1); 
moving, along the track (10), the first carrying device into an idle position (i.e. at pre-treatment station 204; i.e., in the case the object does not require pre-treatment), while moving a second carrying device (C2) configured to carry a second object (“loaded object”; [0078]) into the vicinity of a first processing station (i.e. Size detection station 13; FIG. 1); 
moving, along the track the second carrying device (C2) to a second processing station (at a print head unit of the print head assembly 100 station) configured to perform a second process (printing process) while at the same time moving the first carrying device (Cn-1) to a third processing station (at a downstream print head units of the print head assembly 100; FIG. 2) also configured to perform the second process ([0080], the print head assembly can accommodate multiple carrying devices; FIG. 1); and 
moving a third carrying device (C1) configured to carry a third object (“loaded object”; [0078]) from the vicinity of the first processing station (i.e. Size detection station 13) into the idle position (i.e. at pre-treatment station 204; i.e., in the case the object does not require pre-treatment), while the first (Cn-1)  and second carrying devices (C2)  remain at the third (at 100) and second processing stations (at 100) respectively (FIG. 1).
With regards to claim 13, Cofler discloses the method of claim 12, wherein a duration of the second process (at 100) is greater than a duration of the first process (at 13; depending on the image, the printing process at 100 can take longer than size detection at 13).
With regards to claim 15, Cofler discloses the method of claim 12, wherein the first process comprises at least one of: loading, inspecting (size detection, [0079]), unloading, cleaning, surface energy modifying, printing, coating, drying, curing or fixing an object carried by a carrying device.
With regards to claim 16, Cofler discloses the method of claim 15, further comprising keeping the first (Cn-1) and second carrying devices (C2) at the third (at 100) and second processing stations (at 100) while first and second objects held by the respective carrying devices are printed on ([0080]; FIG. 1-2).
With regards to claim 17, Cofler discloses the method of claim 16, further comprising: moving the first (Cn-1) and second carrying devices (C2) together into fourth and fifth processing stations (downstream print head units of print head assembly 100) each configured to perform a printing operation ([0080, 0083]; FIG. 1-2) with a same single colour as each other ([0098]), wherein the colour is not the same as the colour printed in the second and third processing stations ([0086, 0098]); and printing onto the first and second objects (“loaded object”; [0078]) held by the first (Cn-1) and second carrying devices (C2).
With regards to claim 18, Cofler discloses the method of claim 12, wherein the track (10) is a closed track ([0077]).
With regards to claim 19, Cofler discloses a method of operating an apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on ([0078]), the carrying devices each comprising a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) can be moved ([0077-0078]; FIG. 1); 
a controller (300) configured to independently control the position and speed of each of the carrying devices (C1-Cn) with respect to each other along the track ([0078]); and 
a plurality of processing stations (including 13, 204, 100, 100a, 202, 16; FIG. 1), comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process ([0077-0078]), arranged along the track (10) and comprising at least one printing station (including 102a-108a), wherein two or more of the processing stations (print head units of the print head assembly 100; FIG. 1-2; [0080]) are redundant and are configured to perform an identical function (FIG. 2A, 4A), 
the method comprising: 
moving at least one carrying device (one of C1-Cn) such that the at least one carrying device passes through, without processing, a first redundant processing station (one of printing head unit of the print head assembly) at which the carried object would normally be processed, and instead is processed at a second redundant processing station ([0098]), thereby allowing the first processing station to be inoperative without interrupting operation of the apparatus ([0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler (US Publication 2015/0298467) in view of Dubuit et al. (US Patent 6,164,199; hereinafter Dubuit).
With regards to claim 1, Cofler teaches a printing apparatus (17) for printing onto objects (101; FIG. 2A), the apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on ([0078]), wherein at least one carrying device, of the plurality of carrying devices, comprises a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) is moveable ([0077-0078]; FIG. 1); 
a plurality of processing stations (including 13, 204, 100, 202, 16; FIG. 1) comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process arranged along the track and comprising at least one printing station (100; [0077-0078]); and 
a controller (300) configured to independently control the position and speed of each of the carrying devices ([0078]) with respect to each other along the track ([0077-0081]).
However, Cofler is silent regarding wherein a driving device is positioned at a first station of the plurality of processing stations and configured to couple to the rotatable handling device when movement of its carrying device moves the rotatable handling device proximate the driving device, wherein the handling device is arranged to rotate an object at the first station using torque transmitted from the driving device to the handling device when coupled.
 Dubuit teaches a driving device (30A, 30B) is positioned at a first station (for example, at 22A) of the plurality of processing stations and configured to couple to the rotatable handling device (17; col. 3, lines 54-60; FIG. 1) when movement of its carrying device (including 15) moves the rotatable handling device proximate the driving device (col. 4, lines 49-63), wherein the handling device is arranged to rotate an object at the first station using torque transmitted from the driving device to the handling device when coupled (col. 4, lines 49-63). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of driving device such as those taught by Cofler with another known type of driving device as taught by Dubuit with reasonable expectation of controlling the rotation of the object as required by each station (col. 2, lines 15-41; Dubuit).
With regards to claim 2, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein the controller (300) is configured to allow at least one of the plurality of carrying devices (C1-Cn) to be moved with a first speed on the track while at least one other of the plurality of carrying devices is moved with a second speed on the track, wherein the first speed is greater than or equal to zero ([0078, 0101, 0173]), wherein the second speed is not equal to the first speed ([0078, 0173-0175]).
With regards to claim 3, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein the plurality of processing stations further comprises one or more of: at least one drying station (202, [0081]), at least one loading station (306l, [0077]), and at least one unloading station (306u, [0077]; FIG. 1).
With regards to claim 4, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 2, wherein the plurality of processing stations further comprises at least one drying station (202, [0081]), and wherein the controller (300) is configured to control the position and speed of each carrying device such that each carrying device (C1-Cn) is stationary or moved at a first speed while an object is printed on at the at least one printing station ([0078]), and each carrying device is moved at a second speed through the at least one drying station, wherein the second speed is not equal to the first speed ([0078, 0101, 0173-0175]).
With regards to claim 5, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 2 wherein the controller (300) is configured to allow one of the plurality of carrying devices to be stationary or move at a first speed at a printing station while another of the plurality of carrying devices is moved at a second speed through a drying station ([0078]).
With regards to claim 6, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, comprising a rail ([0154]) or pad mounted adjacent to the track and wherein the handling device comprises a wheel (22w) configured to contact the rail or pad as it moves along the track ([0163]), thereby causing the handling device to rotate as the handling device is moved along the track ([0161-0163]).
With regards to claim 7, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein the track (10) forms a closed path on which the carrying devices can be moved ([0077]; FIG. 1).
With regards to claim 8, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein at least one of the processing stations (100, 100a) is repeated on the track, thereby allowing multiple objects at different positions on the track to undergo the same process simultaneously ([0080, 0084]; FIG. 1).
With regards to claim 9, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 8, wherein the controller (300) is configured to move at least one carrying device such that the at least one carrying device passes through, without processing, a first of a repeated processing station at which the carried object would normally be processed, and instead be processed at a second of the repeated processing station of the same type ([0077-0078], i.e. in the case where a printed image does not require a particular color, the printing station would not be processing as the color is not needed on the printing surface), thereby allowing the first processing station to be inoperative without interrupting operation of the apparatus.
With regards to claim 10, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein the plurality of processing stations comprises at least two printing stations (102a-108a, 102b-108b; FIG. 4A) that are disposed parallel to each other but positioned to be offset along their axis of printing ([0091]).
With regards to claim 11, Cofler, as modified by Dubuit, teaches (citations to Cofler unless specified otherwise) the printing apparatus of claim 1, wherein the controller (300) is configured to move a first carrying device (Ci, [0078]) along the track at a first processing station while a second carrying device (Ci+1; [0078]) remains stationary at a second processing station, wherein both carrying devices are disposed on the same track (10; FIG. 1; [0077-0078]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cofler (US Publication 2015/0298467) in view of Dubuit et al. (US Patent 6,164,199; hereinafter Dubuit), and further in view of Buchholz et al. (DE 19719331 A1; hereinafter Buchholz).
With regards to claim 21, Cofler teaches a printing apparatus (17) for printing onto objects, the apparatus comprising: 
a plurality of carrying devices (C1-Cn) for carrying objects to be printed on, wherein at least one carrying device, of the plurality of carrying devices, comprises a rotatable handling device (“object holder”) configured to hold and rotate an object ([0110, 0162]); 
a track (10) defining a path along which each of the plurality of carrying devices (C1-Cn) is moveable ([0077-0078]; FIG. 1), wherein the plurality of carrying devices (C1-Cn) are moveable along a first portion of the track (10) in a first direction (FIG. 1); 
a plurality of processing stations (including 13, 204, 100, 202, 16; FIG. 1) comprising locations at which the carrying devices are stationary or moving while the carried objects undergo a process arranged along the track and comprising at least one printing station (100; [0077-0078]); and 
a controller (300) configured to independently control the position and speed of each of the carrying devices ([0078]) with respect to each other along the track ([0077, 0081]).
However, Cofler is silent regarding wherein a driving device is positioned at a first station of the plurality of processing stations and configured to couple to the rotatable handling device when movement of its carrying device moves the rotatable handling device proximate the driving device, wherein the handling device is arranged to rotate an object at the first station using torque transmitted from the driving device to the handling device when coupled.
 Dubuit teaches a driving device (30A, 30B) is positioned at a first station (for example, at 22A) of the plurality of processing stations and configured to couple to the rotatable handling device (17; col. 3, lines 54-60; FIG. 1) when movement of its carrying device (including 15) moves the rotatable handling device proximate the driving device (col. 4, lines 49-63), wherein the handling device is arranged to rotate an object at the first station using torque transmitted from the driving device to the handling device when coupled (col. 4, lines 49-63). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of driving device such as those taught by Cofler with another known type of driving device as taught by Dubuit with reasonable expectation of controlling the rotation of the object as required by each station (col. 2, lines 15-41; Dubuit).
Furthermore, Cofler, as modified by Dubuit, is silent regarding wherein an axis of the rotation (of the object) is in a different direction than the first direction. 
	Buchholz teaches an axis of the rotation of the object (2) is in a different direction than the first direction (direction from left to right in FIG. 1 at the printing section 6; [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the orientation of the carrier and/or processing station as taught by Cofler, as modified by Dubuit, to have the orientation as taught by Buchholz to accommodate different objects with reasonable expectation of printing on the object as originally intended.

 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to the remarks on page 8-9 for claim 19, Applicant argues that Cofler does not teach or suggest that “two or more of the processing stations are redundant and are configured to perform an identical function”.
The Examiner respectfully disagrees with Applicant’s argument because Cofler does teach the claimed limitation.  Specifically, paragraph 0098 of Cofler teaches “in case one of the printing element stops operating, the system can be controlled so as to enable the second printing element to print the data that was originally intended to be printed by the first printing element. This may be done, for example, by controlling (e.g., slowing) down the motion (translation and/or rotation) of the object 101 and/or print head array, or by controlling the second printing element to jet more ink Optionally, the print head units belonging to the same group are configured for jetting ink of a single color to the object's surface, and the different groups of print head units are configured for jetting respective colors to the object's surface.”  Thus, Cofler explicitly teaches that the print heads assembly can be configured to perform redundant operation in the case when one of the elements stop working.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853